Exhibit 99.1 September 15, 2011 PRESS RELEASE COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VT For Immediate Release For more information, contact Stephen P. Marsh, President and CEO at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has declared a dividend of $0.14 per share payable November 1, 2011 to shareholders of record as of October 15, 2011. Community National Bank is an independent bank that has been serving its communities since 1851, with offices in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg.
